Citation Nr: 1134360	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  11-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for insufficient sphincter control with bowel incontinence.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2007 and September 2010 rating decisions.

In the December 2007 rating decision, the RO denied a rating in excess of 10 percent for hemorrhoids.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2011.

In the September 2010 rating decision, the RO granted service connection for insufficient sphincter with bowel incontinence, and assigned a 10 percent rating effective July 27, 2009.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2011.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for insufficient sphincter with bowel incontinence, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability)

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  Also during the hearing, the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  

In August 2011, the Veteran submitted additional lay evidence-namely, a statement from the Veteran's wife and a June 2011 calendar recording the Veteran's daily symptoms-directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Since the July 27, 2009, effective date of the award of service connection, the pertinent lay and medical evidence collectively suggests that the Veteran's insufficient sphincter with bowel incontinence disability has been manifested by occasional involuntary bowel movements necessitating the use of pads.

3.  Pertinent to the May 2007 claim for increase, the Veteran's hemorrhoids have been large or thrombotic, irreducible, with excess redundant tissue evidencing frequent recurrences; persistent bleeding with secondary anemia or with fissures has not been shown.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for insufficient sphincter with bowel incontinence are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2010).  

2.  The criteria for a rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with general information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the claim for higher rating for hemorrhoids, a September 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal, and provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A July 2009 post-rating letter set forth the criteria for higher ratings for the disability under consideration. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the March 2011 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

With respect to the claim for a higher initial rating for insufficient sphincter with bowel incontinence, a March 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal, and provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2011 SOC set forth the criteria for higher ratings for the disability under consideration; the timing and form on this notice suffices for Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the reports of September 2007 and September 2010 VA examinations. Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf. The Board also finds that no further RO action on either matter on appeal, prior to appellate consideration, is warranted

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Given the foregoing, each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.



A.  Insufficient Sphincter with Bowel Incontinence

Historically, the Veteran was granted service connection for insufficient sphincter with bowel incontinence in a September 2010 rating decision.  A rating of 10 percent was assigned, effective July 27, 2009.  

The Veteran's insufficient sphincter with bowel incontinence disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7332, which provides that a noncompensable rating is warranted when the disability is either healed or slightly disabling and without leakage.  A 10 percent rating requires that the condition be productive of constant slight or occasional moderate leakage.  A 30 percent evaluation is warranted when the condition is manifested by occasional involuntary bowel movements, which necessitates wearing of pad.  A 60 percent rating  is assigned when there is extensive leakage and fairly frequent involuntary bowel  movements.  A 100 percent rating requires that the condition be productive of a complete loss of sphincter control.

Considering the pertinent evidence in light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent, but no higher, rating for insufficient sphincter with bowel incontinence is warranted from the July 2009 effective date of the grant of service connection.

A June 2008 report from a private physician, Dr. T., notes that the Veteran had complained of incontinence and constipation.  The Veteran had indicated loss of control especially at night when he had fecal material on his underwear.  The Veteran also reported diarrhea following disimpaction.  An anorectal examination revealed a slightly lax sphincter tone.  The examiner's impression was slight decrease in sphincter tone and overflow incontinence secondary to impaction.

On VA examination in September 2010, the Veteran reported experiencing chronic constipation his whole life, and indicated that stool leakage began approximately 10 years prior.  He reported that he could go 3 to 5 days without a bowel movement, and noted that he had impaction of stool where he had to dig out stools at times.  He indicated that he was unable to state how often he had stool leakage, but noted that he wore a pad for stool incontinence if wearing a good suit.  On physical examination, there were no current external hemorrhoids, evidence of fecal leakage, or evidence of bleeding or rectal prolapsed.  Sphincter tone was reduced.  The examiner diagnosed chronic constipation with impacted bowel.  

In an April 2011 statement, the Veteran wrote that he had been wearing a pad since late November 2010.  He reported on and off involuntary leakage.  

During the June 2011 Board hearing, the Veteran testified that he started wearing pads full time in December 2010 due to his fecal leakage.  He indicated that he sometimes changed these pads 2 to 3 times a day, but there were some days he did not need to wear or change a pad.  The Veteran noted that he got these pads prescribed by VA.  Prior to using pads, the Veteran indicated that he used toilet paper for his leakage problems.  

In a June 2011 statement, the Veteran's wife indicated that she had been washing the Veteran's soiled underwear with fecal content for more than 10 years, and that he gotten a small amount of fecal leakage on the bed sheets.  She indicated that he had been forced to wear a diaper pad every day and that he experienced extensive leakage from time to time.  She also submitted a June 2011 calendar where she tracked the Veteran's bowel movements and leakage.  This calendar reflects approximately 10 days of self-reported minimal, moderate, and extensive leakage.  Extensive leakage was indicated on half of these notations.

The above-described evidence reflects the Veteran's assertion that he wears a pad almost daily for leakage.  The Board points out that although there has been no documented pad use for the Veteran's insufficient sphincter with bowel incontinence in VA outpatient treatment records or on examination, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to testify about observable symptoms or injury residuals, such as frequent leakage.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the Veteran's Board hearing, he stated that he has used pads since December 2010 for his bowel incontinence problems, and that he used toilet paper prior to the pads.  He noted that he wore these almost daily and occasionally had to change the pads 2 to 3 times per day.  The July 2008 private examiner and September 2010 VA examiner also confirmed that the Veteran experienced bowel incontinence secondary to his insufficient sphincter.  Collectively, this evidence suggests that the Veteran has had occasional voluntary bowel movements necessitating the wearing of pad, warranting the next higher, 30 percent rating under Diagnostic Code 7332 since the July 29, 2009 effective date of the grant of service connection, 

However, a rating in excess of 30 percent for the Veteran's insufficient sphincter with bowel incontinence is not warranted at any point pertinent to this claim.  As indicated above, the next higher, 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Here, while the Veteran has complained of occasional leakage, there is no indication in the record that he has experienced frequent extensive leakage and fairly frequent bowel movements.  Rather, he has indicated that he sometimes does not require the use of a pad, and only occasionally changes the pad up to 3 times a day.  The Veteran's self-reports of leakage for the month of June 2011 reflect that he did not experience daily leakage, and that when he did experience leakage, it was sometimes minimal or moderate.  Also, fairly frequent involuntary bowel movements have not been found on examination, nor has the Veteran complained of such.  It follows, then, that the maximum 100 percent rating, based upon complete loss of sphincter control, also is not warranted.

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected insufficient sphincter with bowel incontinence could be assigned, but has found none.

In adjudicating the claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting an initial 30 percent rating for insufficient sphincter with bowel incontinence, the preponderance of the evidence is against assignment of any higher rating for the disability (to include pursuant to Fenderson, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Hemorrhoids

Historically, the Veteran was granted service connection for hemorrhoids in a November 1979 Board decision.  By rating action of December 1979, the RO implemented the Board's decision and granted a noncompensable rating, effective September 19, 1978.  In a January 2000 rating decision, the RO assigned a 10 percent rating, effective November 24, 1999.  The Veteran submitted a claim for higher rating for the disability in May 2007.  As noted above, he appeals a December 2007 rating decision maintaining the 10 percent rating.

The RO has evaluated the Veteran's hemorrhoids under Diagnostic Code 7336. Under that diagnostic code, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2010).

VA outpatient treatment records dated in 2006 show complaint and treatment of symptoms such as constipation, but do not indicate active hemorrhoids.  

A September 2007 VA evaluation report indicates that the Veteran was not actually physically examined-only a telephone interview was done due to most recent June 2007 negative colonoscopy results for hemorrhoids.  The Veteran reported several surgeries in the 1950s and 1960s, and indicated that he was followed by a private proctologist whom he last saw in 1999.  He reported chronic constipation as well as stool leakage beginning 7 years ago.  He denied current symptoms of anal itching, as well as diarrhea, pain, tenesmus, swelling, parianal hemorrhoids, bleeding, and current hemorrhoids.  He had no current treatment other than fiber and diet.  He stated that he does get impacted at times and has to manually dig out stool because he cannot have a bowel movement.

The examiner noted no history of trauma to the rectum or anus, rectal prolapse, current rectal bleeding, anal infections, proctitis, fistulas, or neoplasms.  The Veteran specifically noted that the last time he had any hemorrhoids that were bothersome was about 6 years ago.  The examiner indicated that the only effect on activities of daily living is occasional fecal incontinence.  The Veteran was not working.  The diagnosis was hemorrhoids, not currently active. 

The report of September 2010 VA examination report includes notation that there were no current external or internal hemorrhoids or bleeding.  

During the June 2011 Board hearing, the Veteran reported that he had been prescribed medication by his gastrointestinal physician and that he still received ongoing treatment.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's hemorrhoids is not warranted at any point pertinent to the current claim for increase.  

The evidence reflects that the Veteran does not have, and has not had, a current active hemorrhoid.  There also have been no signs of persistent bleeding, fissures, or secondary anemia, which are required for the next higher, 20 percent rating.

Also, to the extent that the Veteran may suffer from such symptoms as fecal incontinence or leakage, he is already being compensated for such symptomatology via his rating for service-connected insufficient sphincter with bowel incontinence, as discussed above.  Evaluation of the same symptoms under different diagnostic codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected hemorrhoids could be assigned, but has found none.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited to above), and that a rating in excess of 10 percent for hemorrhoids must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.


ORDER

An initial 30 percent rating for insufficient sphincter with bowel incontinence, from July 27, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


